i”’ ,,T...          ,..C
                       .‘I
.!I                ..-.
    i

                 OFFICE      OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                            AUSTIN
 Q-GNAW
 Amemux-



         nonorabloQorJ 1. 8pnaw
         ColMf Atto?wY
         ArmBaa oount;l
         Rookport,Teru




                                                                            quw-




                 aa the rberlff filer vlth tlm Court ltemlaed8tate-
                 mtlta o? illse%penBea80 that the court my propcr-
                 4 audit the 8aQl.T"


                      We understandfrom yuw letter that the officorrOS
             your ooullty
                        axe oomparlsatad
                                       on a fee baalr.
HonorableEmory 1. bpenoer,Page 2


           Artlolo     3899, Ve?nan’o~AnaQtotBd Teas           Olrll bta-
tutem,reads in    part    am f0110#88
         "(a) At thB oioso oi iaoh month Of his tmnllrs
    of otfloa woh oifloor amud hmob    rho 18 mapon-
    ~~onafoobulssbr~~ugrrtot~~n-
    port nw requIr.dby law, u 1tomls.daad mrom
     8ta t0mnt
            0r a il
                  the              l0ta   ur4    m00msm7    •~poma8
     lnourradbr bir in ths sondustof his offloe,s~oh
     am statlowry, stamps,telephorm,'preaiumoa~offl-
     olals' bonda, lnoludlngths oost or suretybonds r0p
     his   DsPUtlBS,     praalua    on flrB,    burglary,   thart,
     robbarySamuranoeprotesting  publ%o funds, travollng
            a ndother n~~a so a rlx
     lmp ~nmes                               s.sCow&m-
                                  y p a nmo 2h
     slonors* Court of the.oouat7 of the Sherlff~areal-
     denoe my, upon the vPlttenand worn appllaatlonor
     the sheriffststing~thsneeasaltytbereror,purchase
     equipmentfor 8 buraau o? orlmlnalidentification
     such as aameraa,finger print cards, lx&s, che&als,
     alcrosoopas,  radio a ndlaboratorylqulpmsnt, riling
     oards, flllng oablnsta,tear gas and other equlpmsnt
     la keepln&vlth tJiesystm in we by the Dapartmnt
     oi Publlo Safety of this 8tata or thm United Statea
     Dmpartaentof Justloos&/or Bureau of Or-1
     Identlflcation.If suah lxpensosbs lnowred in eon-
     nsctlonvlth any partloulu'aase, swh statesmnt
     shall nanm suoh oase. 8uohexpensesocount shall
     tm subjeat to the budit.& tha 0ountr Audi or, ii
     any, othervlseby the Oomsl~loners' Cowt 5 and if
     it appears that-     ltao? sush~xjmnsevm not
     inourxwdby such offlo~ or ma& itea mm sot a nsaess-
     ary expense OS offlo~,suah item shall bo by suoh
     auditor or court rejected,in vhlah oarnothe collac-
     tions of suahltemlru~bmadjUdisatodinaruoourt
     of cmnpetentjurisdiction.T&m ulount of salaries
     pad to Assistantsand DaputirrUvll also bs oltmr-
     ly ahovn by suoh offleer, vlng the nfum# position
     and amount paid eaoh; rad fi noelmntmhallany
     officer   shov any greato~~axnmt than aoimlly paid
     m~swhAs.sirtmtorDsput~.        Theamountofsuch
      sxpsnses,togetherrlth the amount of ~larles wd
      to ~~simtata, Deputlosand Olerks shallbo mid Out
      or the fees earned by 8-h OlYlCer. The OormPis8loner8'
      Oourt OS thaamty of the 8herlff~sresldenoeWY,
         8hsrlff  stat th eM o o sslty th e r *r olr1 1 wa le
                       9a llb
         o r 1 01 a 9uto  o               b y th ehu8rlff in
                              sto b o uo ml
         the dlsoharg~of &lr offiabl duties,W8loh, ii
         pwobosod by tba Oounty, shall ba bou@t 9.nthe
         mumar pres,orlbed by ,lu for the purchaseof sup-
         plies and paid ?& outofthd    Oenersl?um¶ of the
         oountyand they shafl'hemd 2wmsl.nthe property
         0r th.8county. 2he Oxpenmo of mlntonanae, dspro-
         olstlonand oper8tlonof suoh sUtomob21~8ss say
         bs allwed vhether#wrohasod by the county or
         aVIUBd by thS'8h0~iff6~ hf8 nEQUti@YpWJO~lip,
         stiallbapsld ?orb$ttke gbjrlff and the amount
         thereof aball W~tieportodby the Shorlff,on the
         reportabow mntlcmod, in the aam manner as here-
         in providedfor other s~BMQS....n
               Article 3891; Y&non'r ,Aknotstod
                                              Civil Strtutos,
     reSd8 in pert ss f0110SSt

f-            "Each OffZCOrnumb in thlr Chaptersball
         first out ot the owlrentfrsa o? his offloe pay             f!:
         or be paid the Spo\mt rlloved him under ths provl-
         slona of Artlcls 3885, togetherdth thb salsrles
         of his aSslSb%nfA8nd 40 utlos, snd aUthoBlSSd
         expensesunder &tlolo 389gr and the amountwoess-
         ary to cover costs of prtnnluaon vhmtwor sursty
         bond msy bs requiredby lbv.   I? the currant fees
         of suoh office colleoted in my year be mere thsn
         the mount nemdod to $ay the amountsabove speol-
         fied, aam shall be demsd oxooss fees, sad shsll
         be dlaposedo? lo the PBnnm hereinafterpravlded.

                .A11 currentrow o&m&I md 001100tidby
         offloors   aamsd ia &tlol;+.,38@   d&.ng   my flroal
         year in exosas of the mxlaum &a& exoeasrllowed
         by this Aot, and for,.thotrrqi%iaesand for t&o
         servloesof their d4putlos+l'~sslstuitr ULd
         suthorlzedexpensor,togethervlth 811 dollnpusnt
         fees aollectedand net prod 88 providedln &tlole
         3892, or used to pay mlarler o? deputlssand usls-
         ants vhonaurr4ntfo6s nre lnsu??lalent,stmllbe
         paid into the OountyTmasury lnthe oountyvhere
         the 8xa0.8aoorwd.
 P

                                                                .
-.   EoncraueEmoryx(. spenoor,?aga 4

                   "All fur du, ud not OOllO tad, u rhovn In
              tha report rrqubad by AFtlO 49 7, rtillbo ool-
              ieOtOd by f&O OffiOW 80 UhO8a OffiOa tha fU8
              aooruad md rbll k dlrpo8.dof bj 88id oiiiau
              in W6Ol'daliC~V%th tb PPOV+fOM Oi thi8 &at.
                   "Ths ofJtqmnution8,l3ai&m        and -
              b~0i~&iixsh~fihU~8f0~Om~~8             8hwti-
              elude and apply to 811 dffloeramtioned henIn
              in eaoh and ovarydour&y’  of t.hl#m@, and it.ir
              herebydealwad to be th*’   intantlon bf tha I&a-
              l8turethe tha pPoYl8lon8    of thl8Aot 8h@ll.‘&pply
              tc aauh of 8ald offit36*,  and any rpemirl or ganaral
              Irv lnoomi8tqt vlth the provirlonrhoroof 18 hore-
              by erpreral~re~a~din8ofUuth8             am8 mpyk
              ~OOPr~8t~lltVith this &Otr..."
                  Artsoh 38g7,.Vunon’~ Isnoutad ~elcr8Civil str-
     tUte@,     PWdB   U   fOllOV8 t

                 "Eaoh diotrlot,c&ntf and preolnotoifioer,et
           th0 01080 Of 9-h fi8Oti fsor (&O~M&OP 318t) 8h811
           m&b to the di8triatcourt of theomntg in ohi& he
           n8ide8 l IWOX'II8kt~l&OlL~ $.Utripli.a*te
                                                   (on form8
           designedand approvedby the State AudItor)a oopy
           of whIoh 8tatement8hfi be forwardedto the State
           Auditor by the clerk of the bl8trict oourt a? irid
           Countywithin thirty (30) day8 altar the s&m hu
           ken filed in hf8 offloe,uul 01~4copy to be f%led
          _vith the oounty rudltor,  ii any# othawlro uid
           OOPJ 8h811 be fl)sd with the Com~irsion~r~' Court.
           Said POpOrt 8~18hoVt.h.     mtmt Of a11 f-8,001-
           ai88ion8md ooPlpePritiOa8   Thr84V.rUrn&l by 8dd
           Otflcarduring the 'fi8Oal JO&?; UId 8WOad17, 8w1
          .8hCRfth0 cMoUI¶tOf f-8, Oari88iO118ud OoapeIBa-
           tlam oolleotodby hU durlag the Haul      year third-
           ly, 8aid SUpoH 8b&lf.Oc1i~Ui ltemlred 8U ie8tMtt
           Oi 811 feel, OOlUlBi88iODSti'O~lU8tiOXi8 U%I'@
           during the ri8tMlye88 rhiah VUO not colUalxd, to-
           getherwith the naae of the wty ova said fbe8,
              oomnlssiona and oom&~sMl~on8.   88id repaPt Shrl1
              by illed not lbtep tW ?qbrcurg l8t tollwlng the
              01.0~8oftbb ?lsoolyoa~andfcreaohdwVtOr       8ald
              date that raid report rW8BinaMt fllbd, 8&d offi-
              cer 8hrl1 be lirble t0 8 &MUdttY Of mnty ?iW
              (425.00)D01bW8, which~my be roooveredby the OoWtY


                                                                  .
                                                                                   25:;




     in lsJt brought ror 8uOh pwpo8.8, ad in &la-
     tUn+d   offioer8-1 k 8UbjOOtt0 HBOWl fPOm
           .
             the reoent 0a8e OS PJor800,et al ~8, Oalwston
County, 131 6v (26) 27, hol,Uh,,~        other thlng8,that a
jwtlae of the pomo -8 no8 w&it,       ad to reoomr oertaln item8
o fl%pa8e 01-d        So? pO8-,    8x& ew       *met         ud W88Otl-
ger 8ertiu0,during cSx%UtJYOU8 in ~Sfloe,MM?0 the jwtloe
did aot render Imiay 8trtmt8         Of 8UOh expOM.8         U required
by rtatute,    but merely f%lcbd&nnu&l -port8     estlnntiag    the
e~OMO8      in 1UlQ 8WE MOullt8,~ Tha QOWt    iIl t&i8    OdlM, 2’0.
ierring to hrtiale 3899, 8ygm,.u~ed the fo1.1~~~ Ungw~gma

         “The DEd.f@8t&Wl+O8. Oi tail3 8tIdtllte Vu to
     provideB naeangof uwrtrimlng the oomeotnsss of
     ~~~,~ee~~t~~~~                                 2
     8uFs of the ofslclrl'*right to raooqx#3nt. 'Ilro
     manthly ltan&zatlw.J.wSapr,the protectionof the
     oounty by affording4 #mm&a of aacertainlngtbs hot
     and ammnt of suoh olUm& item OS expenseu& vheth-
     8P it UB8 properly&nrgeable 64 SuCh. It 18 nBni-
     Sest from the annual reportsuu9 oimflrmedby the
     evidenoatbet these oXpOa8U   vore merely e8timBted
      and   l hmp   8U!ll   giV.n   oseh yepC.     The   8tAtUte       V0d.d
      be of SO WlW if it8 tiUtolvy  prOVi8iOM   oopld b.
      evaded in this -z.     Vo hold the item8 9rope~ly
      di8a11W@d by the aorsirsiazvre oourt,   ti the t-1
      oourt’r Judgmentoorroattn de4i4 reaororfth0w00.”
             Itl UilVOl- t0 YOM?      iiP8t   qW8tiOXl    it   i8~th     ~iaiCUl
Of thi8depmtment, under tb i-t8 8tatti,th8t th. cOnd#-
8iOIlOP8' COUl’t
               VOliLd
                    b 0ltititl.d
                               t0 lWjOUt uad di8a11OVtha
alalm8 for deduationamado b the Sb~rlfSin his annual report
vhere no monthlyreport of ruuh oxpen   vans8uda by the Sheriff
a8 W@red    by Artlolr 3899, rupm. The anount of fOS8 earned,
lea8 authorlredexpenae8sif 04, rould detem%ne vb.ethea  or
not the rheriffvould be !rubjootto exue88 Se88."
         ArtiUle l&O, v8nroP'8bi0Wt.d                     Texu Code OS Crldn-
al tmoedure, read8 ln part a8 Sollov8r
           "For the 8tiO kuplng,8llpporturd55nten8we
      of prlronerroonfinod ln jell or under gum-d, tha
       rtmrifr#hall k ulwod                  the rollov~              ohuger:
               I....               v
                                       . .
                                             ..,.,,-




            "2. For rupport bnd mlntomnoe,   for uoh
       prlmner  for
           -_ ~~ W.ohd8yrUObUlMtWnayb
       riard by tha OOmUi.8810~,   O+Pt, prorlded t&
       I-      8b11 b Wromblf                          for 8wh PUP-
                                             8UfflditUlt
       pOI#,   &Id in II0 OWItt   8hll                 it   b   u88   than   ?OFtJ
       oat8     per day nor more than rewntydtw                         aent8
       per day for uoh  pri8omr. The n4t profit8rrmll
       mUItitUt0 itIe8Of OfflGeaad 8b11 be aOCO&ed
       SO? w the 8hfICifS in hi8’ -1    FOpOPtM Oth0~
       fee8 nw providedby law. 5%~ dt0~irr rhaaL1 in
       8UOh report turnilhan lt#ired verlfledaaouunt
       Of 811 exptUIditUtW8nrd* by hiI8?W fOeding8nd
       d.tttemMO Of pri8ttMns UOOrrpMOing 8UOh M-
       poti vlth reaelpteand vouohercr ln euppartof
       8UOh itelm Of expenditure,8ttdthe diffennae bet-
       tveen ruoh expendlturo8and the amount rllwed
                           OOWt 8h811 b0 deemed to Con-
       by the COlSUli88blW'8
       stitutethe net profit8for vhIoh raid offioa
       8-1    lOOOUIIt
                     a8 fe48 Of OffiOe...,*
          ThO abow QUOted 8OOtfti Of the 8tatUteprOv%deI),
ecmng other thin@,  that the xtiit prOfit (of the ieedingand
support 0s prkmftr8 by the rhuifr)    ahall oonstitutoftH880s
office and 8hkl1 be roaountm~for by the clheri.fi  In tiirannual
       ‘a8other fee8 nOv provided by lm.      me 8eOtiOLIa180
         "that the sheriffin luoh rePort nibming undoubted-
ly to hi8 annual report referredto above (bra&et8 onrr)
furnl8han itemizedverified l3ount 0s a expendituresetc.'
The above quoted rootionderll 8lB@OifiOd1~ vlth the 8herlff'8
"see8 of 0rricgmd "expenditurer'     in the rtmdhg  and mrinten-
an00   0s   pri80n-828.

               Under
                Artlale 3899 rupm, the'expen808~     other thau
          nditm8 b o&gee t$.oII V& autoambller,vhloh an
%%a~ T 8 authorizedto oUti H doduotlom when properly
reported In the required monthlyreport, ace limitedto 8UA-
tionery,8t8lB98, telephone,premium8 oa 0rri0ihf      bonA8, ln-
cludlngthe CO8t of suretybonde 0s deputie8,prevllufn     on rim,
burglary,theft,robberg lncl&i~an~aproteotingpublicPunde,
t~vellng expenses,8nd other 8iaila.r necosraryOXpen805,the
rde or oon8truction"ejusdemgeneri8"being appliedto q~lity
                                                                                           r:




                           Artfole 1046, ~tWliOIl~8
                                                  AnnOtatedTeaas           Cod8   or
    criI&bai               PIOasdUrn   wbd8   68 rOiiOW8:

                  "At eaoh regular telrlr
                                        of ttloeoa;i8~larur8
             OOUl't,the 8ha'irr lhall pte8ent to 8uoh oourt
             hi8 lOOOUnf Wrlfl8d.by hi8 tifibvlt for th8 0x0
             pea80 lnournd by him 83.~8  the lmt accountpre-
             86&&i rOr th8 Ur@-k8epiry &ad un%nt~nanoeof
             pri80n8r8, includingguarda muplbjed,ii any.
             8uoh roaountshall state the n&me or e8oh prisoner,
             @Sal%Itas of lxpenre lnoumd on aooount of suah
             prl8oner,the date a? @aOh item, the name or each
             guard employed,the len@h or time wqjloyedazib
             the purpose of 8uch emplOymeat.*
P            Artiele ld+7, Vernon’8hnotated                         Tens Code or
    Crial-1 ?rooodu?e,reada a8 ltollowr:
                  ?'hO OCSEd881OllOF8OOWt 8brl1 lX8d.M rwh
              8aoountand ellov the same, or so muoh thereor
              u 18 reasonableand in aoaordaneevlth l&w, and
              rhall order a dmrt i88ued to the 8h8Fiir upon th8
              county treasurerfoPthe amount 80 8llOWed.   8uch
              W8OUt 8b.a 'beriled utd kept $3 th8 Orme Or
                  al&h court."

                            The ease of 8-18            Co unty,
                                                               lt al W.   b~mond, 203 Sl
    b51, cormtruedArticle 1148 or the TOXa8 Code of CrW1    FMao-
    dum or 1911, nar hrtlole 1046, Vernon'8 &umtrted Tell8 Code or
    CrldX&i PFOOedUW, and SUld OM8 hOId thrt 8 8hWirr'8 WOOuntS
     for Leaping prisonem, giving the n&w at eroh penon, thr date
     aridhour, CoaPnitt6d, the OrrOW3,  Vh8Ih ULd haV -leeed, th6 nuBb
     her or d&y8 in jail,and arrivingbt the amount of the bill by
     multlplylng   the number or day8 by th8 wr diem ollovanae per
     prironer,‘N not requiredto ha more Zulu itemized, under Arti-
     cle 1148, Code or Crlml~l Procedure    , 0r 1911, requiringaccounts
     presentedto comlasIoneref      cdurt ror koeplngprisonem to state
     thename 0r eahh prisonerand eroh item 0r exwlure incurred on
     6ccount or each prironor.




                    _yL_       ~.~._          -   _ .
       _-,   .4
                 Ill   bMV@?   t0 JOUP 88OOIld   qW8tiOnJOU W     -8pOOt-
ful       &iOd          tbt  it  18 th0 OpmOn     Or
                                                   thi8  drpVtB8nt    fbt
tha   %   v do.8 aot 8’oqul.r.
                            th.         Ilhorl??~JIl fee oouat~ to ill.
. monthly NPOrt Of 8~endfttUW rot r88dlngp?i8OMl'8Jtbt
.mlob   mg, 8vm,    18 iar.pllorble t0 8wh 8itU8tiOnJ tht
 &otloa 2 of &tlole lC40, E .C.? ., supta, gowrn8 8rid 8lt\u-
tma md und8r uld 8rOtiOfi  it 18 the dutr 0r thb ah8rifr to
moountln hi8 um\ul?oport (roquind~~tic&          389’7, 84X-)
for the net proritr U'181q rrom the fS6dingbad S0bIb~~~'
Or ptlIOII8P8,
             a8 S ?SS Of OfflOO, bl80 ?u&S
umnl    reportan lteaisedvotiried Icanmti 0r h81       i”f
                                                         lXJWditUW8
made ~YJ  h i8r w rb0dbg a mi  -tenmoe        0r prisoners, etc.
The d.lffrroMe bOtW8Ii suoh lq mditur and       e8the amount Sll~v-
ed b the ColPaiSSiOnSr8    C0Ul'trithin the limitation8.t out in
the sootionOOiIIItltUte8 the net profit8 ror vhioh the 8herirr
shall  rooountror as l fo e’o r orriorb     hi8 annual   report. HOV-
lwr , undo? Artlole 1046, V0tnod8       Annot&ed Tam Code or
CtiraiMl hCedUV,       it i8 the duty Or the 8h8rifr to rib hi8
VWifiti rOOOUllt-iOr    tieping pFi8OMrS vlth the cOami88iOWr8'
Court at o&oh ?egrilU    meeting o f raid OOWt l8 outlinedby
mid utlole. Ths iteSIi8atiOn       Of r&id MOOWt Viii ba SUfrl-
olent if it meets the ?oqulremrlt8laid dwn ln the 048e 0r
EatrlrCounty,lt al vs. Euwmd, supn.
                 Article3895, VernOn'SAnnotatedTeaasrCivil Statute$,
F Ud8 l8 fOllOV81

                  "The Coml88lonot8~ Court 1s herobr debwnd
          ?F O
             lP
              lh ~~irOy
                      OItp OKUUtiOn
                              ?O?
                                8X-Or r 8Or
                                        iOiOYiCO8
          to aountr Orflcial8 vha  the acapoa8atlonaad a0088
          fO.8 vhloh they &x-erllovod to mtaln shell naoh
          the -       prov1d.d ?or in thi8 Obpter. In oases
          vh8n th eoompoa8atlonur dlmosr foes vhloh the
          Ofilo8n uo alloved to rotain rbll not tuah the
          mximm provldodiOr la thlr abptOt, the Conl8-
          81onot8~ Court sh611 lllovdampanmtloa ror ox
          oiiiolosorvloeshen, In their Jud&rmnt,such com-
          ~ns~tion 18 MCd88U7, grovlded,8uah SOqHMbtion
          for .oxo??lolo 8errlc.r alloved shill not lnotuso
          gh0 OO~~ULW~I~ 0r the ofriairl           kfond   the   mubum
          o? ofxqwns~tiOn &ad lXO@88 fee8 *llovod to k lWt8flb
          ed bJ him und8r thlr  oh4pt.r.       botldod, howvor,
          the 0% ofriaioherein ruthotlsod        8b11 be l1lov.d
          ani7 rftet aa opportunity ror a publlo      huting and
          CnlT upon the         tive rot. of at 1-t thr.0 Bern-
          kn of the c       8iOnm8       court.”


                                                                  ,
F--.       Honorable   Emory H. Spewer, P~ga 9


                    Artlole 3934, Vumon~r AnnotatedTen8 Civil Sta-
           tUt48 uJLdtb?I
                        the @X-OrrfOfO OOISJ24M~tfCII Or the shS?irrt0
           an amount not to sxcoed 41,OOO.OO.
                    Artlole 3897, RevisedOlvll Statutesof Texas, 1925,
           pas amsndad by Acta 1930, 41rt Legl8latrPeof Texas, 4th Call-
           sd Se8slon,p. 30, ch. 20, 1 5, and 8s amendedcontainedawmg
           Oth4~ bhingS,the ?OiioVingpPOVi8iCXU
                     "Provided,that vtmro any offlacrmsntloned
                in this chapterha8 4mlU388 Of OrrlC4 ior vhloh
                he 18 requited to iii0 an expanse accountunusr
                AH,lole 36&g, the COmodS81OIk4~lb'
                                                 Court 18 hersby
                expresslyinhibitedand debamed from paying any
                u-officio Srlarg to suoh 0rri04t until such 4x-
                p&nze account has been filed in accordancevlth
                APticie   38992
                    The 44th LegislatUl'eof Texas, by its hot8 of 1935,
           2nE.Called Session,p. 1762; oh. h65, 0 9, anendedArticle
       C   3897, 8upra, by omlttlngentirelythe provlalonquotedabove
           In the precedingparagraph,enaotlngArtiole 3897, substan-
           tiallyas it ~8, vlth the exoeptlonof the above provision.
                     Pritrto the repeal Of 8Sld prOvl8lonthis depart-
           ment held that the Com.isslonera~ Court ~48 authorisedunder
           and by virtue of said provisionto vlthholdthe ex-orrlclo
           salary or a county offioetvhc emed    to mke his monthlyre-
           port under Article 3,899,supra. See Opinion dated October21,
           1935,vrltton by Iionorable Fred 0. Vetwar, A88lstaatAttorney
           Oeneral,and recordedin Vol. 367, 181p 954, Luttor Oplnlo~
           OS the AttorneyCeneral of Text,

                     The above descrlbod oplnlon was based solely on the
            provisionof the rtatutethan io effect but wbloh nar la re-
            pealedand 1s 0r no r0me and 4fr40t.
                      If the Coatmlsslonsrs,
                                          Cowt, by due end proper crder,
            has alloved the Sheriffex-ofrlalocompensationfor the riroal
                                                 ' court would be authoris-
            year,vc do not think the OC%~hf8810&4mI
            ed to vithholdMid 47+0frici08slmy from the sherlfrby rea8on
-   HonorableEmory #. Spenow,              Page 10



    lxp0M.s  un&r Artio1. 899, 8Upra, well r&h thi aa iho
    8hdfr   tiled hi8 monthily ropertr in riw of the ropeal of
    the Bpooiflo p r o vl8loquoted
                             a     &bon vblah luthor:zod rueh
    proo*duT* 6:        ,,

                                                              the CaBm.lr8Iomr8'
    Eourt ha8 authorityto enter an Order revokingor mdIiyins
    th8 allowam of ex otiioloaeupenmationto the 8hhsrlff  for
    rutuP m3nlcer.   We qUQtB i"roBtbr +sUb of OOlllngrvorth
    County VI. mOr8, 35 8t# 414, l 8 fOlh~8:
                  3lo ~WB ttLwofon o? the opinion that the
           COBRd811OIY)~8’       OOmt     bd judrdiOtlOl3
                                                       Md power to
           Was th8 order of Hovembor 13, 1893, redwing the
           0x-OfiiCiO        811OVUltW8  pr@VlOUS~y    Dade    at th% Febru-
           STY   8088IOn      Of th   Cwt.     The80   ViOV8    &gPlJ rith
           equal for00 to the lib~aCO8    Ned% to the sheriffs
           and oountrand dlrtriot.olerk   for ex-ofilcloaer-
           ViC4.98. We de8lre it dlittitly undW8tocd, hovevsr,
           that where the OOI@d88iOnOT8'  Court enteredInto
           contract8,In aa8e8 vhereIt has suthority~toso
           do, and in the form and nmmar In vhlch it may bind                      $   :i:;:,.
           the county It cannotrevoke or repudiateIts action
           in any other manner or upon any other growuls than
           aontractaenteredInto by other persons may be
           revokedand cancelledlbut that, In audItIn& flx-
           lng, and alloving8uma and sal.arios  for 9x officio
           8srvlaes  under Article8 2450, 2456, and 2459, Re-
           vlmd Statute8of 1095; of Texas, they neitherbfnd
           the comtg by a contractnor render a judgment
           lgaln8t it for the WUnt8    80 fIXed by them, and
           that such Order8are rrubject  to be reviewed,re-
           vised, modifiedor oanoeledand entirelyrevoked,
           whenever,ln their judgment.,  they 8ee fit to do 801
           sxcept,perhapl,in Ca8e8 vhere the 6erviCe8had
           already been renderedunder 8uCh orders."
             ConferenceopinionIlo.O-1957 oi thl8 department,
    Book51, p. 406, Oplnlonaof the AttorneyQeneralof T6xa8,
    holds that the commiS8ioMT8 oourt has authorityto revoke OT
    reduce the bx officiooomptm8ation of a county0rfiCOr.
     Honorable2Dwry H. Bpencer,We 11
                               Lt:

               1f the aouttty pays the Bherltf an ex-ottioloo&l-
     lry Ia rbvanoemd h8 lrter m&813 eXOee8 fro8 the oounty ha8
     a plala and &leqwte remmly to oolleotwhat it I8 entitled
     to. Inluppart Of OU' JBO8itiOllVQ alto the O~BB of Tarrant
     County,et rl VI. Smith, 81 SW (2nd) 537, vhereln the court
     u888 the fOlbWinp>blg'.8%wt
               "The Sheriff va8 paid la 8dvutcein 1928
          by th4 CotmlssiorJere'oourt $800.00 a8 8X OffI-
          cl0 Peas iOr 8~mmoniz43    juror8. R.S, Act. 3934.
          Thnt year h8 ttKbde  hi8 mldanua CoBpSMation Of
          $5,000.00 exCh8ive Of that $80&00. In such
          event it Wb8‘hl8 duty, under such above 8trtUt0,
          to return the $8CO.O0 to~tbe county. liedid not
          d0 80.   Thor   holding dcea not amount to 8Ott%ttg
          UidCI  the ‘judgmsnt  Of th0  cOmmi88iO~~8’ b.Wt
          vhIoh ordered the $800.00to be paid. We a88um8
          that jutlgaent   to ba vplid. -'the aubeepuent
          ewntr, &o-wit, the collectionotherwiseand
r-        thereaf'ter   of the maxItimpayI Hr. smith (the
          Sheriff) (bW3keta owb) booante obllgstjicl*to    re-
          turn that rwrmy."
                                               anwtmt
               Trusting that thi8 eatisfoctorlly            your ln-
     W-Y,   *a -

                                            vsry truly yOUl’8




     WJFtAW